      Case 2:18-cr-00213-APG-EJY Document 90 Filed 08/31/20 Page 1 of 6



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    PETER S. LEVITT
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    (702) 388-6336
     Peter.S.Levitt@usdoj.gov
6    Attorneys for the United States

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8                                           -oOo-

9     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-213-APG-EJY

10                           Plaintiff,                    STIPULATION TO CONTINUE
                                                           SENTENCING (Eighth Request)
11                vs.

12    BOBBY THOMPSON,

13                           Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney, and PETER S. LEVITT, Assistant United States

17   Attorney, counsel for the United States of America; and MONTI LEVY, counsel for Defendant

18   BOBBY THOMPSON, that the sentencing hearing currently scheduled for September 8, 2020,

19   at 2:00 p.m. (ECF No. 85) in the above-captioned matter, be vacated and continued to a date and

20   time to be set by this Honorable Court but no sooner than sixty (60) days.

21          IT IS FURTHER STIPULATED AND AGREED, that the parties herein shall have to

22   and including August 6, 2020, to provide any expert witness disclosures.

23   ///

24   ///


                                                    1
      Case 2:18-cr-00213-APG-EJY Document 90 Filed 08/31/20 Page 2 of 6



1           This stipulation is entered into for the following reasons:

2           1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

3    Nevada issued Temporary General Order 2020-03, which found that due to the outbreak of the

4    coronavirus disease 2019 (“COVID-2019”) in the District of Nevada, the declaration by the

5    Governor of the State of Nevada of a public health emergency due to the spread of COVID-19 in

6    Nevada, and the declaration of local emergencies by local governments due to COVID-19,

7    including Clark County, the Court has sustained “reduced ability to obtain an adequate spectrum

8    of jurors,” and it noted the effects of public health recommendations, including “social distancing

9    measures.” General Order 2020-03 accordingly continued all civil and criminal trials until

10   April 10, 2020, pending further order of the Court and found that “the ends of justice are best

11   served by ordering the continuances, which outweighs the best interests of the public and any

12   defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

13          2.     On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

14   Nevada issued Temporary General Order 2020-04, which noted that “the COVID-19 pandemic

15   has continued to spread,” resulting in the need for “more aggressive social-distancing measures.”

16   The Court noted further that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered

17   the closure of many business establishments and strongly encouraged all citizens to stay home.”

18   Accordingly, the Court ordered the temporary closure of the Clerk’s office, and implemented

19   other changes, including “striving to eliminate in-person court appearances.” In the event any

20   hearing must go forward, the Court will conduct the hearing via video or teleconference. The

21   Court will vacate or amend GO 2020-04 no later than April 30, 2020.

22          3.     On March 30, 2020, the Chief Judge of the U.S. District Court for the District of

23   Nevada issued Temporary General Order 2020-05 (collectively with General Order 2020-03 and

24   General Order 2020-04, “the General Orders”), which noted that “the Judicial Conference of the


                                                     2
      Case 2:18-cr-00213-APG-EJY Document 90 Filed 08/31/20 Page 3 of 6



1    United States found that emergency conditions due to the national emergency declared by the

2    President have affected and will materially affect the functioning of the federal courts generally,”

3    and instituted various additional measures to protect the health and safety of those involved in

4    proceedings before the Court.

5               4.   On June 25, 2020, the Chief Judge entered an Order extending General Order

6    2020-05 until September 28, 2020.

7               5.   The parties agree to this continuance.

8               6.   Defendant Thompson is not detained and does not object to a continuance.

9               7.   Further, the additional time requested herein is not sought for purposes of delay,

10   but to account for the necessary social-distancing in light of the COVID-2019 public health

11   emergency, and to allow the parties to adequately prepare for the sentencing hearing.

12              8.   Additionally, denial of this request for continuance could result in a miscarriage of

13   justice.

14              9.   This is the eighth requested continuation the sentencing herein.

15   DATED this 31st day of August, 2020.

16
                                                                 Respectfully submitted,
17
                                                                 NICHOLAS A. TRUTANICH
18                                                               United States Attorney

19                                                               /s/ Peter S. Levitt___
                                                                 PETER S. LEVITT
20                                                               Assistant United States Attorneys

21

22                                                               /s/ Monti Levy, Esq.
                                                                 MONTI LEVY, ESQ.
23                                                               Attorney for Bobby Thompson

24


                                                       3
      Case 2:18-cr-00213-APG-EJY Document 90 Filed 08/31/20 Page 4 of 6



1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2                                           -oOo-

3     UNITED STATES OF AMERICA,
                                                             Case No. 2:18-cr-213-APG-EJY
4                            Plaintiff,
                                                             ORDER
5                 vs.

6     BOBBY THOMPSON,

7                            Defendant.

8

9           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11          1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

12   Nevada issued Temporary General Order 2020-03, which found that due to the outbreak of the

13   coronavirus disease 2019 (“COVID-2019”) in the District of Nevada, the declaration by the

14   Governor of the State of Nevada of a public health emergency due to the spread of COVID-19 in

15   Nevada, and the declaration of local emergencies by local governments due to COVID-19,

16   including Clark County, the Court has sustained “reduced ability to obtain an adequate spectrum

17   of jurors,” and it noted the effects of public health recommendations, including “social distancing

18   measures.” General Order 2020-03 accordingly continued all civil and criminal trials until

19   April 10, 2020, pending further order of the Court and found that “the ends of justice are best

20   served by ordering the continuances, which outweighs the best interests of the public and any

21   defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

22          2.     On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

23   Nevada issued Temporary General Order 2020-04, which noted that “the COVID-19 pandemic

24   has continued to spread,” resulting in the need for “more aggressive social-distancing measures.”

                                                     4
      Case 2:18-cr-00213-APG-EJY Document 90 Filed 08/31/20 Page 5 of 6



1    The Court noted further that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered

2    the closure of many business establishments and strongly encouraged all citizens to stay home.”

3    Accordingly, the Court ordered the temporary closure of the Clerk’s office, and implemented

4    other changes, including “striving to eliminate in-person court appearances.” In the event any

5    hearing must go forward, the Court will conduct the hearing via video or teleconference. The

6    Court will vacate or amend GO 2020-04 no later than April 30, 2020.

7           3.     On March 30, 2020, the Chief Judge of the U.S. District Court for the District of

8    Nevada issued Temporary General Order 2020-05 (collectively with General Order 2020-03 and

9    General Order 2020-04, “the General Orders”), which noted that “the Judicial Conference of the

10   United States found that emergency conditions due to the national emergency declared by the

11   President have affected and will materially affect the functioning of the federal courts generally,”

12   and instituted various additional measures to protect the health and safety of those

13          4.     On June 25, 2020, the Chief Judge entered an Order extending General Order

14   2020-05 until September 28, 2020.

15          5.     The Court finds that the parties agree to the continuance; that Defendant

16   Thompson is not detained and does not object to a continuance; that the additional time

17   requested herein is not sought for purposes of delay, but to account for the necessary social-

18   distancing in light of the COVID-2019 public health emergency, and to allow the parties to

19   adequately prepare for the sentencing hearing; and that denial of this request for continuance

20   could result in a miscarriage of justice.

21          6.     This is the eighth request to continue the trial date herein.

22          7.     For all of the above-stated reasons, the ends of justice would best be served by a

23   continuance of the sentencing hearing.

24


                                                      5
      Case 2:18-cr-00213-APG-EJY Document 90 Filed 08/31/20 Page 6 of 6



1                                      CONCLUSIONS OF LAW

2           The ends of justice served by granting said continuance outweigh the best interest of the

3    public and the defendant, for the reasons set forth above, at paragraphs 1-6, since the failure to

4    grant said continuance would be likely to result in a miscarriage of justice, taking into account

5    the exercise of due diligence.

6                                                ORDER

7           IT IS THEREFORE ORDERED, that the sentencing currently set for September 8, 2020,

8    at 2:00 p.m. be vacated and continued until December 8, 2020, at 1:00, p.m. in courtroom 6C,

9    which shall not be sooner than sixty days after September 8, 2020.

10          DATED 31st day of August, 2020.

11

12                                            _______________________________________
                                              THE HONORABLE ANDREW P. GORDON
13                                            UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24


                                                     6
